DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-17 have been cancelled.
Claims 18-37 have been added.
Claims 18-37 are pending.

Information Disclosure Statement

The IDS filed 6/15/2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 102

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 18-21, 23-28, 30, 31, and 33-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipate by US PG Pub. No. 2003/0229501 to Copeland et al. (hereinafter Copeland).

As to claims 18, 25, and 32, Copeland teaches:
a.	Receiving, at an electronic device, an application administration policy for managing a plurality of applications in an application container on the electronic device (downloading requested application policy object) (Copeland, [0031-0032]).
b.	Installing the received application administration policy on the electronic device (applying the downloaded policy object) (Copeland, [0031-0033]).

As to claims 19, 26, and 33, Copeland teaches the installation of the received application administration policy comprises storing the application administration policy in an application administration database on the electronic device (policy objects are stored in a database) (Copeland, [0080]).

As to claim 20, 27, and 34, Copeland teaches:
a.	Receiving, at the electronic device, a client administration policy for managing administration and privilege of the electronic device (downloading requested user policy object) (Copeland, [0031-0032]).
b.	Installing the received client administration policy on the electronic device (applying the downloaded policy object) (Copeland, [0031-0033]).

As to claims 21, 28, and 35, Copeland teaches wherein installing the received client administration policy comprises storing the client administration policy in a client administration policy database on the electronic device (policy objects are stored in a database) (Copeland, [0080]).

As to claims 23, 30, and 37, Copeland teaches the application administration policy and the client administration policy are received separately (different policies can be requested and downloaded together or individually) (Copeland, [0031-0032]).

As to claims 24 and 31, Copeland teaches the application administration policy is received over a wireless link (communications between entities can be wireless) (Copeland, [0085]).

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 22, claim 29, and claim 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG Pub. No. 2003/0229501 to Copeland et al. (hereinafter Copeland) as applied to claim 18, claim 25, and claim 32 respectively above, and further in view of obviousness.

As to claims 22, 29, and 36, Copeland does not explicitly recite separate and distinct databases. However, it is an obvious variation to have the client administration policy database distinct from an application administration policy that stores the application administration policy as there are only two options for storing the policy objects: store them in a common database or in a separate database. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US Patent No. 8365240, claims 1-21 of US Patent No. 9059891, claims 1-29 of US Patent No. 9537896, claims 1-16 of US Patent No. 10462189, claims 1-31 of US Patent No. 10686842, and claims 1-33 of US Patent No. 10965718. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application are directed to downloading various policies and storing them in databases. All the previous applications include limitations that download policies and store them.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S POWERS/           Primary Examiner, Art Unit 2419